DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12, 14-21 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al., U.S. Pub No: US 20110202567 A1 (Hereinafter “Bach”) in view of Bull et al., U.S. Pub No: US 20170177809 A1 (Hereinafter “Bull”).

Regarding claim 1, Bach discloses A method for dataset modification, comprising:
generating a first profile from a first corpus of user data that (see paragraph [0008, 0010-0013], wherein the first collection profile corresponds to the first profile as claimed) comprises private information (see paragraph [0021, 0085], wherein additional metadata portion 200b corresponds to private information), the first profile including a first set of attributes associated with the first corpus of user data (see paragraph [0008, 0010-0013], wherein features including in the profile correspond to the attributes as claimed); 
generating a plurality of profiles from different subsets of a second corpus of user data (see paragraph [0008, 0010-0013], wherein the second collection profile/s correspond to the plurality of profiles as claimed) that comprises public information (see paragraph [0021, 0084], wherein public metadata portion 200a corresponds to public information), the plurality of profiles including respective sets of attributes associated with the different subsets of the second corpus of user data (see paragraph [0008, 0010-0013], wherein features including in the profile correspond to the attributes as claimed); 
selecting a second profile from the plurality of profiles based at least in part on a second set of attributes in the second profile satisfying a similarity threshold with respect to the first set of attributes in the first profile (see paragraph [0008, 0010-0013, 0059], wherein a matching or non -matching decision can be taken when the distance measure D, which is exemplarily calculated at 110, is smaller than a predefined distance. This predefined distance can be set by the user and determines the number of matching hits for a certain search. Additionally, one can also determine a match between the music DNA and a media data item having a feature vector which results in the smallest distance D among all other feature vectors in the set); and 
Although Bach teaches multiple profiles can be generated, Bach fails to explicitly disclose the below limitations.
Bull discloses modifying the respective sets of attributes based at least in part on the first set of attributes associated with the first corpus of user data (see paragraph [0534, 0597], wherein the set of similar administrator profiles on which the performance metric calculations are based, may change, and thus the value of the similar administrator field 1208 may also change depending on how many similar administrator profiles are identified with respect to the updated parameters. For example, when the account opening fee is increased to $100, some administrator profiles may no longer be sufficiently similar to the administrator profile having the changed parameter, and those dissimilar profiles may no longer be used for purposes of the dynamic report. On the other hand, other previously dissimilar administrator profiles may become sufficiently similar due to the updated parameter, and those newly similar administrator profiles may be used in the dynamic report);
using data from the selected second profile in a corpus of training data for a machine learning model (see paragraph [0078], wherein the tool is further configured to train, via a machine learning technique, an administrator profile model using a plurality of administrator profiles, and input a parameter of the administrator profile into the administrator profile model to determine the first value of the first performance metric).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bach to include modifying the respective sets of attributes based at least in part on the first set of attributes associated with the first corpus of user data and using data from the selected second profile in a corpus of training data for a machine learning model, as taught by Bull, since doing so would help the system to reduce resource consumption via information technology infrastructure (Bull; paragraphs [0006]).

 
Regarding claim 2, the combination of Bach and Bull further disclose wherein the first profile comprises a distribution of occurrences of the first set of attributes and the second profile comprises a disruption of occurrences of second set of attributes (see Bach paragraph [0070], wherein the determination of the confidence threshold can be performed based on different criteria such as a mix between a distance increase between two adjacent media items and the number of media items having a distance below the distance, in which the distance increase occurs. See also Bull paragraph [0189], wherein The performance metrics can include various resulting characteristics and attributes associated with an electronic benefits account, such as, but not limited to, percentage or number of participants or customers of an electronic benefits account associated with a given administrator profile (e.g., during a defined time interval), amount of money contributed to an electronic benefits account associated with a given administrator profile, number of geographic regions in which their customers are located, demographics data associated with customers, number of transactions associated with tax benefit accounts, size of the transactions, frequency of transactions, frequency of funding the tax benefit account, size of contributions, or statistics based on these parameters, performance metrics, or attributes. Values of the performance metrics may vary dependent on the parameters associated with the electronic benefits accounts).

Regarding claim 3, the combination of Bach and Bull further disclose wherein the first set of attributes and the second set of attributes comprise a sequence of state transitions, a distribution of lengths of a plurality of text communications, a frequency of an occurrence of one or more text combinations or metadata, or a combination thereof (see Bach paragraph [0070], wherein the determination of the confidence threshold can be performed based on different criteria such as a mix between a distance increase between two adjacent media items and the number of media items having a distance below the distance, in which the distance increase occurs. See also Bull paragraph [0189], wherein The performance metrics can include various resulting characteristics and attributes associated with an electronic benefits account, such as, but not limited to, percentage or number of participants or customers of an electronic benefits account associated with a given administrator profile (e.g., during a defined time interval), amount of money contributed to an electronic benefits account associated with a given administrator profile, number of geographic regions in which their customers are located, demographics data associated with customers, number of transactions associated with tax benefit accounts, size of the transactions, frequency of transactions, frequency of funding the tax benefit account, size of contributions, or statistics based on these parameters, performance metrics, or attributes. Values of the performance metrics may vary dependent on the parameters associated with the electronic benefits accounts).

Regarding claim 5, the combination of Bach and Bull further disclose modifying the second corpus of  user data to generate the plurality of profiles (see Bull paragraph [0534, 0597], wherein the set of similar administrator profiles on which the performance metric calculations are based, may change, and thus the value of the similar administrator field 1208 may also change depending on how many similar administrator profiles are identified with respect to the updated parameters. For example, when the account opening fee is increased to $100, some administrator profiles may no longer be sufficiently similar to the administrator profile having the changed parameter, and those dissimilar profiles may no longer be used for purposes of the dynamic report. On the other hand, other previously dissimilar administrator profiles may become sufficiently similar due to the updated parameter, and those newly similar administrator profiles may be used in the dynamic report).

Regarding claim 6, the combination of Bach and Bull further disclose wherein modifying the second corpus comprises upsampling user data in the second  corpus, downsampling user data in the second corpus, dropping elements from the second corpus (see Bull paragraph [0082], wherein use the filter criterion to identify a subset of the one or more administrator profiles stored in the administrator profile data structure, generate a third value of the first performance metric based on the subset of the one or more administrator profiles, render, via the dynamic report interface, the electronic report to indicate the first value of the first performance metric and the third value of the first performance metric, and remove the second value of the first performance metric from the rendered electronic report, the second value of the first performance metric being different from the third value of the first performance metric), removing elements from the second corpus, generating a vocabulary from user data in the second corpus, generating one or more models from user data in the second corpus, or a combination thereof (see Bach paragraph [0008-0010], wherein a feature extractor for extracting at least two different features describing a content of a media data item from a plurality of media data items of the collection; and a profile creator for creating the collection profile by combining the extracted features or weighted extracted features for the plurality of media data items so that the collection profile represents a quantitative fingerprint of a content of the collection, wherein the apparatus further has an input for receiving information on a music taste of a user of the collection of different audio files, and wherein the profile creator is operative to create a raw collection profile without information on a user behavior logged by the profile creator or information on a music taste, and to weight the raw collection profile using weights derived from the information on the music taste or the user behavior to obtain the collection profile).


Regarding claim 12, the combination of Bach and Bull further disclose wherein the first corpus of user data and the second corpus of user data comprise data logs, customer relationship management data, contact data, customer data, emails, calendar events, service tickets, short message service (SMS) text messages, voice calls, social media messages, or a combination thereof (see Bach paragraph [0008-0010], wherein a feature extractor for extracting at least two different features describing a content of a media data item from a plurality of media data items of the collection; and a profile creator for creating the collection profile by combining the extracted features or weighted extracted features for the plurality of media data items so that the collection profile represents a quantitative fingerprint of a content of the collection, wherein the apparatus further has an input for receiving information on a music taste of a user of the collection of different audio files, and wherein the profile creator is operative to create a raw collection profile without information on a user behavior logged by the profile creator or information on a music taste, and to weight the raw collection profile using weights derived from the information on the music taste or the user behavior to obtain the collection profile).


Claims 14-16 and 18-19 are apparatus claims and rejected under the same rationale as claims 1-3 and 5-6.

Claim 20 is a non-transitory computer-readable medium claim and rejected under the same rationale as claims 1 and/or 14.

Regarding claim 21, the combination of Bach and Bull further disclose wherein modifying the respective sets of attributes comprises: changing data associated with the respective sets of attributes or modifying a number of attributes in the respective sets of attributes based at least in part on a pattern of attributes in the first set of attributes (Bull, see paragraph [0534, 0597], wherein the set of similar administrator profiles on which the performance metric calculations are based, may change, and thus the value of the similar administrator field 1208 may also change depending on how many similar administrator profiles are identified with respect to the updated parameters. For example, when the account opening fee is increased to $100, some administrator profiles may no longer be sufficiently similar to the administrator profile having the changed parameter, and those dissimilar profiles may no longer be used for purposes of the dynamic report. On the other hand, other previously dissimilar administrator profiles may become sufficiently similar due to the updated parameter, and those newly similar administrator profiles may be used in the dynamic report).


Claims 4, 7-8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Bull and further in view of Rogynskyy et al., U.S. Pub No: US 20190361861 A1 (Hereinafter “Rogynskyy”).

Regarding claim 4, the combination of Bach and Bull disclose all the features with respect to claim 1, as outline above. The combination of Bach and Bull fail to explicitly disclose determining that the second set of attributes satisfies the similarity threshold with respect to the first set of attributes based at least in part on a probability weighted difference between occurrences of the first set of attributes in the first profile and occurrences of the second set of attributes in  the second profile. 
Rogynskyy discloses determining that the second set of attributes satisfies the similarity threshold with respect to the first set of attributes based at least in part on a probability weighted difference between occurrences of the first set of attributes in the first profile and occurrences of the second set of attributes in  the second profile (see paragraph [0003, 0008-0009, 0101, 0191], wherein the node profile manager 220 can use data from the electronic activity and one or more values of fields of candidate node profiles to determine whether or not to match the electronic activity to one or more of the candidate node profiles. The node profile manager 220 can attempt to match electronic activities to one or more node profiles maintained by the node profile manager 220 based on the one or more values of the node profiles. The node profile manager 220 can identify data, such as strings or values from a given electronic activity and match the strings or values to corresponding values of the node profiles. In some embodiments, the node profile manager 220 can compute a match score between the electronic activity and a candidate node profile by comparing the strings or values of the electronic activity match corresponding values of the candidate node profile. The match score can be based on a number of fields of the node profile including a value that matches a value or string in the electronic activity. The match score can also be based on different weights applied to different fields. The weights may be based on the uniqueness of values of the field, as mentioned above. The node profile manager 220 can be configured to match the electronic activity to the node with the greatest match score. In some embodiments, the node profile manager can match the electronic activity to each candidate node that has a match score that exceeds a predetermined threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bach and Bull to include a probability weighted difference between occurrences of the first set of attributes in the first profile and occurrences of the second set of attributes in each modified profile of the set of modified profiles, as taught by Rogynskyy, since doing so would improve the system to be more efficient and less error prone (Rogynskyy; paragraphs [0002]).
 
Regarding claim 7, the combination of Bach and Bull disclose all the features with respect to claim 1, as outline above. The combination of Bach and Bull fail to explicitly disclose wherein modifying the respective sets of attributes comprises: identifying a subset of attribute patterns from the second corpus of user data that correspond to attribute patterns in the first profile; and retaining the subset of attribute patterns within the plurality of profiles based at least in part on identifying the subset of attribute patterns. 
Rogynskyy discloses wherein modifying the respective sets of attributes comprises: identifying a subset of attribute patterns from the second corpus of user data that correspond to attribute patterns in the first profile (see paragraph [0108], wherein the node graph generation system 200 can be configured to classify phone numbers as a general company number or a direct office number by performing regex patterns to determine if an "ext." or an "x" followed by some numbers is included in the value. The regex can also be configured to identify phone number prefixes, such as "800." The system can identify the phone numbers as the publicly known phone number of the company. In some embodiments, the node graph generation system 200 can be configured to restrict or otherwise prevent a phone number determined to be a general company number from being inserted as a value of a personal number. In some embodiments, the node graph generation system 200 can be configured to determine the value of phone numbers of other nodes corresponding to the same company and if the system determines that the number to be added to a node matches the number of multiple other nodes belonging to the same entity or company, the system can probabilistically determine, for instance, that the number is a work number and update the number as a value in the work number field (instead of a personal number field). Similar techniques can be applied for determining or inferring other information by comparing the data of a node profile to patterns observed from a plurality of related node profiles. In some embodiments, the system can determine whether the first predetermined digits (for instance, the first 6 digits) are identical to the first predetermined digits of phone numbers of other nodes belonging to the same company. If the first predetermined digits of the number match the first predetermined digits of phone numbers of other nodes belonging to the same company, the system can determine that the number is a work number. Similarly, an address extracted from a signature can be determined to be a work address if the address matches the address of other nodes belonging to the same entity or company. In this way, any value of a field of a node extracted can be determined to be specific to a company if other nodes corresponding to people belonging to the company also include the same value for the field or inter-related values in other fields); and 
retaining the subset of attribute patterns within the plurality of profiles based at least in part on identifying the subset of attribute patterns (see paragraph [0108], wherein the node graph generation system 200 can be configured to classify phone numbers as a general company number or a direct office number by performing regex patterns to determine if an "ext." or an "x" followed by some numbers is included in the value. The regex can also be configured to identify phone number prefixes, such as "800." The system can identify the phone numbers as the publicly known phone number of the company. In some embodiments, the node graph generation system 200 can be configured to restrict or otherwise prevent a phone number determined to be a general company number from being inserted as a value of a personal number. In some embodiments, the node graph generation system 200 can be configured to determine the value of phone numbers of other nodes corresponding to the same company and if the system determines that the number to be added to a node matches the number of multiple other nodes belonging to the same entity or company, the system can probabilistically determine, for instance, that the number is a work number and update the number as a value in the work number field (instead of a personal number field). Similar techniques can be applied for determining or inferring other information by comparing the data of a node profile to patterns observed from a plurality of related node profiles. In some embodiments, the system can determine whether the first predetermined digits (for instance, the first 6 digits) are identical to the first predetermined digits of phone numbers of other nodes belonging to the same company. If the first predetermined digits of the number match the first predetermined digits of phone numbers of other nodes belonging to the same company, the system can determine that the number is a work number. Similarly, an address extracted from a signature can be determined to be a work address if the address matches the address of other nodes belonging to the same entity or company. In this way, any value of a field of a node extracted can be determined to be specific to a company if other nodes corresponding to people belonging to the company also include the same value for the field or inter-related values in other fields).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bach and Bull to include a probability weighted difference between occurrences of the first set of attributes in the first profile and occurrences of the second set of attributes in each modified profile of the set of modified profiles, as taught by Rogynskyy, since doing so would improve the system to be more efficient and less error prone (Rogynskyy; paragraphs [0002]).

Regarding claim 8, the combination of Bach, Bull and Rogynskyy further disclose generating a set of modified attributes for a remaining subset of attribute patterns by modifying at least one attribute from the respective sets of attributes (Bull, see paragraph [0534, 0597], wherein the set of similar administrator profiles on which the performance metric calculations are based, may change, and thus the value of the similar administrator field 1208 may also change depending on how many similar administrator profiles are identified with respect to the updated parameters. For example, when the account opening fee is increased to $100, some administrator profiles may no longer be sufficiently similar to the administrator profile having the changed parameter, and those dissimilar profiles may no longer be used for purposes of the dynamic report. On the other hand, other previously dissimilar administrator profiles may become sufficiently similar due to the updated parameter, and those newly similar administrator profiles may be used in the dynamic report); and 
randomly sampling the set of modified attributes from the second corpus of user data based at least in part on an occurrence distribution of corresponding attributes within the first profile (Bull, see paragraph [0501], wherein the matching technique can include a correlation technique, which identifies a statistical relationship between two random variables or two sets of data. In some embodiments, measures of correlation to infer a presence or absence of association in a sample of data include one or more of an odds ratio, a risk ratio, an absolute risk reduction, distance correlation, tetrachroic correlation coefficient, mutual information, and the like).

Claim 17 is an apparatus claim and rejected under the same rationale as claim 4.


Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Bull and further in view of Beach et al., U.S. Patent No: US 10395640 B1 (Hereinafter “Beach”).

Regarding claim 9, the combination of Bach and Bull disclose all the features with respect to claim 1, as outline above. The combination of Bach and Bull further discloses identifying text within communication messages of the first corpus of the first user data (see Bach paragraph [0008-0010], wherein a feature extractor for extracting at least two different features describing a content of a media data item from a plurality of media data items of the collection; and a profile creator for creating the collection profile by combining the extracted features or weighted extracted features for the plurality of media data items so that the collection profile represents a quantitative fingerprint of a content of the collection, wherein the apparatus further has an input for receiving information on a music taste of a user of the collection of different audio files, and wherein the profile creator is operative to create a raw collection profile without information on a user behavior logged by the profile creator or information on a music taste, and to weight the raw collection profile using weights derived from the information on the music taste or the user behavior to obtain the collection profile).
The combination of Bach and Bull fail to explicitly disclose generating a set of sequences of state transitions associated with the text. 
Beach discloses generating a set of sequences of state transitions associated with the text (see col.1 line [46-65], wherein Continuous speech recognition has a user audio profile component (sometimes generically referred to as profile, user profile, or audio profile) that facilitates the speech recognition engine's determination of how well the phonemes for a sequence of words fits the audio. The continuous speech recognition engines in use today generally have adopted the Hidden Markov Model (HMM) as the basis by which they determine how well a sequence of words matches the supplied audio).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bach and Bull to include generating a set of sequences of state transitions associated with the groups of text, as taught by Beach, since doing so would allow system for identification of potential causes of poor performing user audio profiles and potential types of remediation to increase the performance of the user audio profile  (Beach; col.2  line [25-43]).

Regarding claim 10, the combination of Bach, Bull and Beach further disclose generating a set of collapsed sequences by combining duplicate state transitions from the one or more sequences (see Beach col.8 line [48-65], wherein The HMM generates from the audio the best matching sequence of phonemes, step 34. In other words, the generated phoneme sequence is the sequence that has the highest audio score generated by the HMM, step 35. At substantially the same time, on a parallel track, the training text F that corresponds to the audio segment is received, step 36. The training text F is translated into an equivalent phoneme sequence, or sequences if some words have multiple pronunciations, step 37).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Bull and further in view of Shan et al., U.S. Pub No: US 20060116920 A1 (Hereinafter “Shan”).

Regarding claim 11, the combination of Bach and Bull fail to explicitly disclose wherein the similarity threshold is based at least in part on a Manhattan distance, a Euclidean distance, a harmonic mean of a minimum distance, or a combination thereof.
Shan discloses wherein the similarity threshold is based at least in part on a Manhattan distance, a Euclidean distance, a harmonic mean of a minimum distance, or a combination thereof (Shan, see paragraph [0039, 0064], wherein the threshold for a small distance threshold is a Euclidean distance measurement of less than 20% of the current profile's energy, and a large distance threshold is a Euclidean distance measurement of more than 30% of the current profile's energy).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Bach and Bull to include Euclidean distance, as taught by Shan, improve data molding for forecasting in the business environment (Shan; paragraphs [0004]).

Response to Arguments
Applicant’s amendment filed on 04/28/2022 regarding the 35 U.S.C. 101 rejection, has been considered. The 101 rejection has been withdrawn.

Applicant’s amendment filed on 04/28/2022 regarding the 35 U.S.C. 112 rejection, has been considered. The 112 rejection has been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
(1)	Applicant argues none of the collections described in Bach include "private information," as described in amended independent claim 1.
(1) 	Examiner respectfully disagrees.
Bach, in paragraph [0021, 0084], teaches public metadata portion 200a which corresponds to public information. Furthermore, Bach discloses additional metadata portion 200b which reads on private information. As shown in the above rejection.
	
(2) 	Applicant argues the cited references fail to teach or suggest "using data from the selected second profile in a corpus of training data for a machine learning model," as recited in amended independent claim 1.
(2)	Examiner respectfully disagrees.
In paragraph [0075, 0078] of Bull, Bull teaches “The tool is executed to retrieve, from an administrator profile data structure stored in memory, an administrator profile corresponding to the identifier. An administrator matching engine of the tool is executed to identify one or more administrator profiles stored in the administrator profile data structure of one or more different administrators. The administrator matching engine is executed to determine, based on a parameter matching technique, from the one or more identified administrator profiles, a similarity metric between the administrator profile and each of the identified one or more administrator profiles”. The tool is further configured to train, via a machine learning technique, an administrator profile model using a plurality of administrator profiles, and input a parameter of the administrator profile into the administrator profile model to determine the first value of the first performance metric. Therefore, the machine learning can use data from the identified one or more administrator profiles stored in the administrator profile data.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165
                                                                                                                                                                                              

/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165